DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2-3 recites “ a propelling direction front end portion of the guide portion”.  The claim is indefinite, it’s not clear to the examiner the “propelling direction” referred is same as the one referred in Claim 3. For the purpose of examination, it’s interpreted as same referred as in Claim 3. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et.al.  US 20120118482.

Regarding Claim 1, Yamane discloses a pipe-forming apparatus forming a spiral pipe-200 by joining edges of a strip member-100 adjacent with a difference of one lap with each other while spirally winding the strip member along a peripheral surface of an existing pipe (Figure 5, [0050]), the pipe-forming apparatus comprising: an apparatus frame-2 disposed on a partial part in a circumferential direction of a pipe end portion of a preceding spiral pipe portion formed in advance of the strip member (Figure 5, [0008], [0050], preceding spiral portion is the rehabilating pipe-130), the pipe end portion being provided on a forefront side in an extending direction along a pipe axis of the preceding spiral pipe portion (Figure 5, showing the forefront side in an extending direction along the rehabilating pipe-130), the apparatus frame having a propelling longitudinal direction being along a winding direction of the preceding spiral pipe portion (Figure 5, abstract, apparatus frame-2 installed inside an existing pipe); a driving part provided in the apparatus frame and joining the preceding spiral pipe portion with a following strip portion of the strip member following the preceding spiral pipe portion , the driving part obtaining a propelling force by pressing the following strip portion toward the preceding spiral pipe portion ([0144]-[0145], driving mechanism-48, driver roller-291 obliquely pushing the strip portion from the inner peripheral side); a non-circular guide portion provided so as to be rotatable with respect to the apparatus frame around a rotary axis directed in a machine-width direction orthogonal to the propelling longitudinal direction (Figure 5, 6, [0079], [0092], coupling frames-29 as the pipe end guide are orthogonal to the longitudinal direction), the non-circular guide portion being applied to a peripheral surface on a side of the preceding spiral pipe portion facing the existing pipe (Figure 5-6, coupling frames are flat shaped); and an acting portion acting such that the guide portion follows the peripheral surface of the existing pipe or the preceding spiral pipe portion (Figure 5-6), wherein the pipe-forming apparatus performs pipe-forming in a state where a part of the pipe end portion other than the partial part is released from the pipe-forming apparatus ([0065], [0078]).
Regarding Claim 2, Yamane discloses the guide portion includes a flat-shaped receiving portion, and the acting portion acts such that the receiving portion follows the peripheral surface of the existing pipe or the preceding spiral pipe portion (Figure 5-6, coupling frames-29 as the flat shaped pipe end guide receiving portion at the reverse side of the existing pipe).
Regarding Claim 3, Yamane discloses the acting portion includes a leading roller disposed on a propelling-direction front side of the guide portion, and the leading roller is capable of coming into contact with the peripheral surface of the existing pipe or the preceding spiral pipe portion (Figure 5-6, roller-3a, [0104]).
Regarding Claim 4, Yamane discloses the leading roller and the guide portion are connected so as to be integrally rotatable with each other around the rotary axis (Figure 5-6, [0104]).
Regarding Claim 5, Yamane discloses the acting portion includes a biasing device that rotationally biases the guide portion around the rotary axis such that a57 17P01057-OP541-US-Div1 propelling-direction front end portion of the guide portion faces a face side opposite to an existing pipe side (Figure 6, 7a guide portion-29, biasing device-21 opposite to existing pipe-200, [0069]).
Regarding Claim 6, Yamane discloses the rotary axis is disposed on a face side opposite to the guide portion across the preceding spiral pipe portion (Figure 5-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Yamane (US 20120118482) in view of Kitahashi et. al.  (US 5799701).
Regarding Claim 7, Yamane discloses all the limitations of Claim 1, but did not disclose the pipe end guide has a plurality of guide portions separated from each other. In the same filed of endeavor pertaining to the art, Kitahashi discloses that the pipe end guide has a plurality of guide portions/units in the propelling longitudinal direction and each of the guide portions/units includes the guide portion and the acting portion (Figure 2, col 11, line 27-28, guide portions 3a,3b,3c are fitted onto arms-11, col 9, line 57-60 arms -11 are slidable engaged in inner holes-10a which comprises the acting portion) 
It would be obvious for one ordinary skilled in the art to combine Yamane’s teaching with that of the teaching of Kitahashi’s guide portions for the purpose to provide a lining technique applicable to produce a longer and larger-diameter lining pipe (col 1, line 37-38).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Yamane (US 20120118482) in view of Menzel (US 5595800).
Regarding Claim 8, Yamane discloses all the limitations of Claim 1, but did not disclose explicitly that the strip member comprising: a first fitting portion formed in an edge portion on one side in a strip-width direction; a second fitting portion formed in an edge portion on the other side in the strip-width direction and fitting with a part of the first fitting portion. In the same field of endeavor pertaining to the art,  Menzel discloses strip member a first fitting portion formed in an edge portion on one side in a strip-width direction (see Fig 3; the first fitting portion is the socket portion or groove formed facing downward on the right side of the strip in figure 3 which is toward  the inner surface of the strip member); a second fitting portion formed in an edge portion on the other side in the strip-width direction and fitting with a part of the first fitting portion adjacent with a difference of one lap from one side of the spiral pipe in an inward-outward direction by the pressing by the driving part (see Figure 3; the second fitting is the short protruding member formed upward from the left end of the strip shown in Figure 3 and is not numbered and protrudes toward the outside of the strip); and a ridge portion provided between the first fitting portion and the second fitting portion in the strip-width direction, the ridge portion being protruded to the other side in the inward-outward direction beyond the first and second fitting portions (Figure 3; the second fitting is the short protruding member formed upward from the left end of the strip shown in Fig 3 and is not numbered and protrudes toward the outside of the strip), wherein the strip member has a gap allowing the guide portion to be inserted by a height difference between the first and second fitting portions and the ridge portion (Col 6, lines 13-21 discusses the tubular shapes formed by the strip members can include tapered which would lead to an inclinable cross-sectional configuration to form a tapered wall shape) . It would have been obvious to one skilled in the art to modify Yamane teachings with the shape as suggested by Menzel to have a obvious choice of mechanical design for the strip member.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741